10 3C-/S*
                               ELECTRONIC RECORD




COA #      03-13-00689-CR                        OFFENSE:        22.02


           Preston Joe Sharpnack v. The State
STYLE:     of Texas                              COUNTY:         Travis

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    299th District Court


DATE: 7/9/15                     Publish: NO     TC CASE #:      D-l-DC-13-900164




                        IN THE COURT OF CRIMINAL APPEALS



         Preston Joe Sharpnack v. The State
STYLE:   of Texas                                     CCA#:               JQ3Q.JS
         (\?PELMUT*S>                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^ewtfb                                       JUDGE:          ;
DATE: ////7/A?ZT                                      SIGNED:                           PC:_

JUDGE:    fJ/\ CloUJ^-                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD